Citation Nr: 1504249	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-18 000	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for generalized anxiety disorder.

2.  Entitlement to a compensable rating for fibromyalgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from March 1998 to April 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for generalized anxiety disorder and a compensable rating for fibromyalgia.

The Veteran testified in support of these claims during an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript is of record.

Additional medical records have been associated with the claims file since the RO last adjudicated these claims.  In October 2012, however, the Veteran waived her right to have the RO initially consider this additional evidence as the Agency of Original jurisdiction (AOJ), preferring instead that the Board go ahead and consider this additional evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  But also see BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly-received evidence, but only for claims appealed on or after February 2, 2013).

The evidence in this case also includes a November 2010 statement from the Veteran alleging she is unable to work because of her currently service-connected disabilities, including the fibromyalgia, as well as the generalized anxiety disorder also being claimed.  This raises a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  Though the RO has not yet considered this derivative claim, it is a component, so part and parcel, of the claim for a higher rating for the fibromyalgia and, therefore, also at issue in this appeal.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system.  So any future consideration of her claims should take into consideration the existence of these electronic records.

Because they require further development before being decided on appeal, the Board is remanding to the AOJ the claims of entitlement to a compensable rating for the fibromyalgia and for a TDIU.  However, the Board instead is going ahead and deciding, indeed granting, the claim of entitlement to service connection for generalized anxiety disorder.


FINDING OF FACT

The Veteran's generalized anxiety disorder is shown to be the result of her service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for this generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In this case, the Veteran's VA treatment records and examination report reflect a current diagnosis of generalized anxiety disorder.  Therefore, element (1) of service connection has been satisfied.

With respect to element (2), in-service incurrence of a relevant disease or an injury, the Veteran reported in written statements and oral testimony that she began experiencing symptoms of her anxiety disorder about four to five months prior to the end of her military service.  She reported being transferred to another unit at that time, and upon her arrival she was ridiculed and not treated fairly because of her other medical issues.  She explained her problem to her doctor and was prescribed medication because of the anxiety.  Nevertheless, her problems with her unit continued, including being assigned duties that violated the physical profile on which she had been placed and its associated limitations.  She also stated that she was "set up for failure," which included being misinformed as to where to report for certain duties or tasks.  As well, she described an incident that took place at a local sports bar and grill in which she was approached by another soldier, who accused her of drinking alcohol in uniform and being out of uniform.  An argument with this soldier resulted in a sequence of events that lead to a court martial proceeding in which she was not convicted.  However, she was subsequently threatened by her commander that he would do anything he could to make sure she was dishonorably discharged from service.  She said she then resultantly elected to leave the military.

The Veteran's service treatment records (STRs) do not contain any specific or overt diagnosis of generalized anxiety disorder or another psychiatric condition.  But she did report a positive history of nervous trouble and depression in a February 2003 Report of Medical History, and her service ended a relatively short time later in April 2003.  This evidence tends to support her contentions about what occurred to her during her service, so the Board finds her testimony concerning the posited chain of events both competent and credible, so ultimately probative of their occurrence.  Even as a lay person, she is competent to report on factual matters of which she has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, element (2) of service connection has been satisfied.

Finally, with respect to equally critical element (3), a correlation ("nexus") between the events and symptoms in service and the current disability, a December 2010 VA compensation examiner determined the Veteran's generalized anxiety disorder was due to her experiences in the military.  This supporting opinion was based on an independent review of the claims file, but also the history the Veteran had recounted in the course of that examination, including particularly concerning her problems in service, and an objective mental status evaluation.  There is no other competent medical nexus opinion refuting this examiner's conclusion or otherwise suggesting the generalized anxiety disorder is unrelated to the Veteran's service.  Therefore, element (3) is also satisfied.

As all three elements of service connection have been met, the claim is being granted.


ORDER

Service connection for generalized anxiety disorder is granted.



REMAND

Additional development is necessary to fully and fairly adjudicate the Veteran's remaining claims that also are on appeal.

With respect to the claim for an increased rating for her fibromyalgia, the Veteran most recently underwent a VA examination for this condition in November 2010.  During her October 2012 Board hearing, she maintained this condition had worsened appreciably since that last VA compensation examination.  As evidence of this, she cited a litany of symptoms - including constant, daily pain, occasionally so severe that she has to go to an emergency room, which she added is diffuse ("throughout [her] entire body"), albeit admittedly sometimes worse than others, but nonetheless always there to some extent.  She also explained that she recently had received a referral consultation, including for a transcutaneous electrical nerve stimulation (TENS) unit, that she also takes pain medication and a muscle relaxer owing to the extent of her discomfort, and that her impairment makes it difficult if not impossible to even play with her 21/2 year old kid like she wants to and participate in other activities of daily living (ADLs), including with her other son.  Another VA examination therefore is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also, notably, VA treatment records from April 2012 show the Veteran reported hurting her neck and low back in a December 2011 motor vehicle accident.  Records from December 2011 show complaints of whiplash and a stiff neck.  Additional records from February 2011 also reflect findings of early degeneration in the back.  Therefore, the scheduled examination for fibromyalgia should include a statement from the examiner as to whether musculoskeletal pain associated with these areas is due to service-connected fibromyalgia or some other cause.

In addition, the rating criteria for fibromyalgia allow consideration for headache, irritable bowel symptoms, depression and anxiety.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Veteran, however, is already service connected for various conditions, including migraine headaches, a stomach condition, and now also generalized anxiety disorder (owing to this decision), which specifically contemplate these symptoms.  Therefore, they should not be considered in evaluating the current severity of the fibromyalgia, else, this would contravene VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

As for the derivative TDIU claim, because of this decision the Veteran has been additionally granted service connection for generalized anxiety disorder.  The disability rating and effective date for this award must be assigned by the AOJ in the first instance.  Adjudication of the TDIU claim prior to these AOJ determinations would be premature.

Moreover, the ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  Therefore, on remand, the VA medical examiner should provide a statement regarding the functional impact of the Veteran's fibromyalgia and other service-connected disabilities on her occupational duties and ADLs.  Additional examinations therefore also need be conducted assessing the functional impact of her other service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran also should be given an opportunity to submit a TDIU application, VA Form 21-8940, and provided the required notice on how to establish her entitlement to this additional benefit.

The Veteran also reported engaging in vocational rehabilitation with VA.  These records and any outstanding VA treatment records should also be obtained on remand and considered.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's vocational rehabilitation records, and VA treatment records for the period from May 2012 through the present, and associate them with the claims file so they may be considered.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise her to complete and return it with the necessary information to assist her in substantiating her derivative TDIU claim.

Also send the Veteran and her representative a letter explaining how to establish entitlement to a TDIU and requesting that she furnish any other information and/or evidence pertinent to this derivative TDIU claim.

3.  Schedule another VA compensation examination of the Veteran's fibromyalgia to reassess the severity of this service-connected disability.  The claims folder and a copy of this decision and remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All necessary diagnostic testing and evaluation must be performed.

The examiner should identify the current symptoms and impairments that are attributable to the fibromyalgia, including any musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, paresthesias, or Raynaud's-like symptoms.

The examiner should offer an opinion as to whether musculoskeletal pain of the neck and back is attributable to the fibromyalgia, another etiology, or a combination of the two.  In making this determination, the examiner must consider VA treatment records from April 2012 showing the Veteran reported hurting her neck and low back in a December 2011 motor vehicle accident (MVA), records from December 2011 showing complaints of consequent whiplash and a stiff neck, and VA records from February 2011 reflecting findings of early degeneration in the back. 

The examiner should specifically comment on the functional impairment associated with the fibromyalgia, including the effects of this disability on occupational duties and ADLs to assist the Board is determining whether this disability renders the Veteran unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.

It therefore is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

4.  Also schedule an additional VA examination or examinations necessary to assess the functional impact owing to the Veteran's other service-connected disabilities (generalized anxiety disorder, migraine headaches, stomach condition, and right knee fibular subluxation).  The claims folder and a copy of this decision and remand are to be made available to and reviewed by the examiner(s) in connection with the examination.  The examination report is to contain a notation that the examiner(s) reviewed the claims file.  All necessary diagnostic testing and evaluation must be performed.

The examiner(s) should specifically comment on the functional impairment associated with each of these service-connected disabilities, including the effects of these disabilities on occupational duties and ADLs to assist the Board is determining whether these disabilities render the Veteran unemployable - meaning incapable of obtaining substantially gainful employment versus employment that instead only would be considered marginal.

Again, it is most essential the examiner(s) provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  So merely saying he/she cannot respond without resorting to mere speculation will not suffice.

5.  Then readjudicate this remaining claim for a higher rating for the fibromyalgia, also adjudicate the derivative claim for a TDIU, including considering all additional evidence obtained on remand.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


